DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6/13/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-7, 9, 10, 21, and 45-53 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Yu does not teach the newly amended limitation that each of the stem and the cap with a flange are filamentous structures, the examiner disagrees. Though Yu does disclose that the separator layer (flange; 18) can incorporate microspheres, Yu also discloses nanofibers (20 ,22, 28), which are shown in fig. 1 as being included on each of the stem (14) and the cap (16) with flange (18; particularly since the separator layer/flange is bonded with the outer shell; 12 as disclosed in col. 4, lines 42-47), thereby making them filamentous, as claimed (it is noted that the cap, itself, being filamentous meets this limitation as claimed since the claim requires that “the cap with flange” is filamentous and does not necessarily require that both the cap and the flange are filamentous). 

    PNG
    media_image1.png
    538
    421
    media_image1.png
    Greyscale

With regard to applicant’s argument that Yu does not teach the newly amended limitation that the stem, and the cap including the flange define an open pore structure of crisscrossed filaments, the examiner disagrees. Yu discloses that the nanofibers (20, 22, 28) which are shown in fig. 1 as being included on each of the stem (14) and the cap with flange (16 in combination with 18), respectively, have an overlapping vertical and horizontal orientation (col. 5, lines 1-3) which meets the limitation of crisscrossed filaments, as claimed. See rejection below for further explanation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 21, 47, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 9,180,223 B2 to Yu et al. (Yu).
Regarding at least claim 1
Yu teaches an osteochondral scaffold having a chondrogenic spiral scaffold in one end of an outer shell made of sintered microspheres and an osteogenic spiral scaffold in the other end of the outer shell, and each spiral scaffold has nanofibers of a composition selected to promote attachment and proliferation of the desired types of cells (abstract). 

    PNG
    media_image2.png
    363
    292
    media_image2.png
    Greyscale

Yu meets the limitations of a device to repair a bone defect (Yu teaches an osteochondral scaffold for regeneration of cartilage and the adjoining bone; col. 2, lines 46-48), wherein the device comprises a stem (14) connected to a cap (16) with a flange (18), wherein each of the stem and the cap with a flange are filamentous structures (col. 4, lines 42-47 discloses nanofibers 20 ,22, 28, which are shown in fig. 1 as being included on each of the stem 14 and the cap 16 with flange 18; at least since the separator layer/flange is bonded with the outer shell; 12) wherein the device further comprises bristles in the form of filaments emanating from the circumference of the stem (col. 10, lines 22-28 teaches fibers/bristles/filaments spun along the outside of the cartilage growth area/stem; 14 on the ostechondral scaffold that assist in lateral cell migration into the scaffold to the inner area of the osteochondral scaffold for the purpose of minimizing the potential for fracturing and increasing the likelihood that the newly-formed cartilage can be fully integrated into the existing cartilage), and wherein the device is porous (col. 6, lines 35-37 teaches a porous PCL sheet used as a substrate in the scaffolds).
Regarding at least claim 2
Yu teaches the device of claim 1, wherein the device has pores in the cap and stem, and wherein the dimensions of the pores in the stem are larger than the pores in the cap (col. 4, lines 48-61 discloses microspheres having a diameter ranging from 400-500 microns in the upper area/stem; 14 which is larger than the disclosed microspheres having a diameter of the microspheres in the lower area/cap; 16 ranging from 300-400 microns).  
Regarding at least claim 3
Yu teaches the device of claim 1, wherein the device comprises a ceramic (col. 8, lines 13-15 discloses the addition of hydroxyapatite to the flange/separator layer; 18), and wherein the concentration of ceramic in the stem is lower than the concentration of ceramic in the flange (Yu does not appear to teach any ceramic concentration in the stem; 14. Therefore, the concentration of ceramic in the stem is lower than the ceramic concentration in the flange; 18).  
Regarding at least claim 5
Yu teaches the device of claim 1, wherein the device comprises a resorbable polymer (col. 6, lines 15-31 discloses polymers that are both biodegradeable and biocompatible, and have a slow degradation rate well-suited for regeneration).  
Regarding at least claim 10
Yu teaches the device of claim 1, wherein the stem and cap are formed by stacking a plurality of layers of filaments (col. 9, lines 33-41 discloses that the scaffolds incorporate layers of different electrospun nanofibers to promote regeneration of the articular cartilage ECM).  
  Regarding at least claim 21
Yu meets the limitations of a device to repair a bone defect (Yu teaches an osteochondral scaffold for regeneration of cartilage and the adjoining bone; col. 2, lines 46-48) comprising: a stem (16) having a cylindrical shape and defining a longitudinal axis therethrough; a cap (14) connected to the stem, the cap including a flange (18); wherein the device comprises a plurality of layers arranged in a stack transverse to the longitudinal axis (fig. 1 shows layers stacked transverse to the longitudinal axis); wherein at least one layer comprises a set of filaments organized in a first orientation; and wherein at least one layer comprises a set of filaments organized in a second orientation such that the stem, and the cap including the flange, define an open pore structure of crisscrossed filaments is formed through the device (col. 9, lines 33-41 discloses that the scaffolds incorporate layers of different electrospun nanofibers to promote regeneration of the articular cartilage ECM and that aligned nanofibers having different orientations can be applied to create an environment that mimics that of natural tissue, including in a vertical direction relative to the length of the scaffold and a horizontal direction relative to the length of the scaffold; the crossed layers are shown in fig. 5C). 
Regarding at least claim 45
Yu teaches the device of claim 21, wherein the device has an elastic modulus of 0.5 MPa to 20 GPa (col. 13, lines 26-28 discloses an elastic modulus of 66.07 +/- 5.61 MPa which is within the claimed range).  
Regarding at least claim 47
Yu teaches the device of claim 21, wherein at least one layer of filaments has an identical orientation as an adjacent layer of filaments (fig. 5B shows the layers of nanofibers that are all oriented in a horizontal direction relative to the length of the scaffold). 
Regarding at least claim 48
 Yu teaches the device of claim 21, wherein the flange (18) has a diameter larger than a diameter of the cylindrical stem (col. 5, lines 13-15 and fig. 1).  
Regarding at least claim 49
Yu teaches the device of claim 21, wherein the device comprises a resorbable polymer (col. 6, lines 15-31 discloses polymers that are both biodegradeable and biocompatible, and have a slow degradation rate well-suited for regeneration).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding at least claim 4
Yu teaches the device of claim 2. Yu also discloses microspheres having a diameter ranging from 400-500 microns (0.4-0.5 mm) in the upper area/stem; 14 and a diameter of the microspheres in the lower area/cap; 16 ranging from 300-400 microns (0.3-0.4mm), for the purpose of increasing integration of regenerating tissue (col. 7, lines 52-67). However, Yu does not explicitly teach wherein the average pore dimensions in the stem are 0.05 to 2 mm, and the average pore dimensions in the cap are 0.01 to 0.5 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the average pore dimensions of Yu in the stem to be 0.05 to 2 mm and in the cap to be 0.01 to 0.5 mm, in order to increase integration of the desired surrounding regenerating tissue as intended by Yu, and particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding at least claim 7
Yu teaches the device of claim 1. Yu also teaches that the scaffold is used to repair a bone defect and to facilitate the regeneration of bone and the integration of tissue at the implant site (col. 4, lines 12-15). However, Yu does not teach wherein the bone defect is a burr hole in the cranium, and the device is sized to plug the burr hole. 
	The examiner notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the function of the scaffold of Yu to repair a burr hole in the cranium, and the device is sized to plug the burr hole, since the scaffold of Yu is inserted into a bone defect and regenerates the surrounding bone tissue, and would be fully capable of performing this same function if inserted in a burr hole in the cranium. 
Regarding at least claim 9
Yu teaches the device of claim 1, including bristles that extend from the circumference of the stem, for the purpose of providing enough lateral support for assisting in cell migration into the scaffold, as well as minimizing the potential for fracture and increasing the likelihood that the newly-formed tissue can be fully integrated into the existing tissue. However, Yu does not teach that the bristles extend from the circumference of the stem at least 1 mm.  
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bristles extend from the circumference of the stem at least 1 mm, in order to ensure that enough lateral support is provided for accomplishing the goal of assisting in cell migration into the scaffold to the inner area of the scaffold, as well as minimizing the potential for fracture and increasing the likelihood that the newly-formed tissue can be fully integrated into the existing tissue.
Claims 6 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent Application Publication No. 2003/0236573 A1 to Evans et al. (Evans).
Regarding at least claim 6
Yu teaches the device of claim 5, including a resorbable polymer that is PCL. However, Yu does note teach wherein the resorbable polymer is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof. 
Evans teaches an implant for deployment in select locations or select tissue for regeneration of tissue that includes bio-resorbable materials (abstract), for the purpose of treating the wound and serve as a scaffold for the in-growth of tissue (paragraph 0080). Table 1 shows examples of polymers suitable for use in construction of the implant and includes PCL and poly-β-hydroxybutyrate (PBA). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PCL taught by Yu for a resorbable polymer that is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof poly-4-hydroxybutyrate, since these resorbable polymers are well known in the art for use in an implant that treats a wound and serves as a scaffold for the in-growth of tissue, as taught by both Yu and Evans, and since the substitution for one known material for another would yield predictable results in this case. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the resorbable polymer is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof poly-4-hydroxybutyrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding at least claim 50
Yu teaches the device of claim 49, including a resorbable polymer that is PCL. However, Yu does note teach wherein the resorbable polymer is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof. 
Evans teaches an implant for deployment in select locations or select tissue for regeneration of tissue that includes bio-resorbable materials (abstract), for the purpose of treating the wound and serve as a scaffold for the in-growth of tissue (paragraph 0080). Table 1 shows examples of polymers suitable for use in construction of the implant and includes PCL and poly-β-hydroxybutyrate (PBA). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PCL taught by Yu for a resorbable polymer that is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof poly-4-hydroxybutyrate, since these resorbable polymers are well known in the art for use in an implant that treats a wound and serves as a scaffold for the in-growth of tissue, as taught by both Yu and Evans, and since the substitution for one known material for another would yield predictable results in this case. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the resorbable polymer is poly-4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof poly-4-hydroxybutyrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 46, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent Application Publication No. 2007/0083268 A1 to Teoh et al. (Teoh).
Regarding at least claim 46
Yu teaches the device of claim 21, including nanofibers aligned in perpendicularly aligned vertical and horizontal layers, which would create pores that have an open pore structure that is square shaped. However, Yu does not teach wherein each pore of the open pore structure is triangular shaped.  
Teoh teaches a bioabsorbable plug implant for bone tissue regeneration (abstract) that comprises a first and second portion, each made up of a number of layers formed from biodegradeable polymer filaments (paragraphs 0073) chosen according to the particular shape of the implant and the type of bone, burr hole, and particular conditions of the patient, human or animal (paragraph 0072). The filaments may be deposited according to any suitable orientation for example may have an orientation of 0 degree, 60 degree, and/or 120 degree (paragraph 0084; filaments layered with a 0 degree, 60 degree, and 120 degree orientation would result in a triangular shaped pore structure between the filaments), for the purpose of providing suitable mechanical strength that mimics the in vivo bone architecture (paragraph 0084).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the layers of fibers/filaments taught by Yu to form a scaffold having fibers/filaments layered with a 0 degree, 60 degree, and 120 degree orientation, in order to provide suitable mechanical strength that mimics the in vivo bone architecture, as taught by Teoh.
Regarding at least claim 51
Yu teaches the device of claim 46, wherein the filaments are made from a resorbable polymer and ceramic (col. 13, lines 12-17 disclose a scaffold with nanofibers having various ratios of resorbable polymer and ceramic).
Regarding at least claim 52
Yu teaches the device of claim 21, including a fiber layer oriented at 90 degrees to another layer (col. 12, lines 24-38). However, Yu does not teach wherein at least one layer of filaments is oriented at 60 degrees to another layer.  
Teoh teaches a bioabsorbable plug implant for bone tissue regeneration (abstract) that comprises a first and second portion, each made up of a number of layers formed from biodegradeable polymer filaments (paragraphs 0073) chosen according to the particular shape of the implant and the type of bone, burr hole, and particular conditions of the patient, human or animal (paragraph 0072). The filaments may be deposited according to any suitable orientation for example may have an orientation of 0 degree, 60 degree, and/or 120 degree (paragraph 0084; filaments layered with a 0 degree, 60 degree, and 120 degree orientation would result in a triangular shaped pore structure between the filaments), for the purpose of providing suitable mechanical strength that mimics the in vivo bone architecture (paragraph 0084).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the layers of fibers/filaments taught by Yu to include at least one layer of filaments is oriented at 60 degrees to another layer, in order to provide suitable mechanical strength that mimics the in vivo bone architecture, as taught by Teoh.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent No. 6,454,811 B1 to Sherwood et al (Sherwood).
Yu teaches the device of claim 21, wherein a stack of layers is formed. However, Yu does not teach the stack of layers is formed by 3D printing.
Sherwood teaches composite devices used to select of promote attachment of specific cell types on and in the devices prior to and/or after implantation (abstract). The devices of Sherwood are made using three-dimensional printing processes and are designed for tissue regeneration at a physiological junction between two types of supporting tissue (for example, bone and cartilage) (col. 5, lines 26-42). Sherwood further teaches that the 3DP process requires the use of polymer particles or powder and allows for formation by printing successive cross-sections, one layer after another to construct the device for implantation into a bony site for regeneration of tissue, particularly one with complicated porous networks or unusual composition gradients (col. 10, lines 55-63). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the stack of layers taught by Yu is formed by 3D printing, in order to allow formation of a device for implantation into a bony site for regeneration of tissue, particularly one with complicated porous networks or unusual composition gradients, as taught by Sherwood. 
The examiner also notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774